Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The claim objections of the previous Office Action have been remedied by the amended claims. As such, the claim objections of the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150003190A1, herein referred to as Kenwood, and further in view of US8677895B2, herein referred to as Beber.
Regarding Claim 1, Kenwood discloses an accessory device (fig. 1, num. 10), for a food processor having a bowl (fig.1, num. 60) with a lid within which rotates a central spindle (fig. 3, num. 43 & 50), the device comprising:  5a body (fig. 5, num. 40) having an exterior shaped to cooperate with an interior surface of the bowl (fig. 5, num. 60) such that the body is immobilized relative to the bowl and the lid (The motion of the central axis of the casing 40 of Kenwood is reduced, as it cannot move laterally, relative to the bowl and lid (See Fig. 1 & 5) (See response to arguments above). The body 40 is thereby immobilized relative to the bowl 60 and the lid; the body having a first opening that receives an end of the spindle (fig. 3, num. 43 & 50) and a second through opening for locating a cutting disc (opening on the axis 70 to receive the blade 20 in fig 5); and rotation of the spindle causes rotation of the cutting disc relative to the body (fig. 5, num. 20).
Kenwood is silent wherein a body having an exterior shaped to cooperate with an interior surface of the bowl such that the body is immobilized against rotation relative to the bowl and the lid and when the cutting disc is aligned with the second through opening, the cutting disc is offset from a rotational center of the spindle.
Beber teaches an analogous invention wherein a body (12) having an exterior shaped to cooperate with an interior surface of the bowl (18) such that the body (12) is immobilized against rotation relative to the bowl (18) and the lid (22) and when the cutting disc (20) is aligned with the second through opening (See Fig. 1-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Kenwood, with the body and cutting disc configuration, as taught by Beber, in order to have provided improved food output.

Regarding Claim 2, Kenwood in view of Beber discloses the device of claim 17, wherein: the output gear (Fig. 5, Num. 20 of Kenwood) has a second bore in which the cutting disc is removably received, the second bore aligning with the second opening (fig. 5, num. 20 of Kenwood) (see para. 30, lines 1-12 of Kenwood).
Regarding Claim 3, Kenwood in view of Beber discloses the device of claim 18, wherein: the drive gear (Fig. 5, Num. 20 of Kenwood) is part of a planetary gear train (fig. 5 of Kenwood).
Regarding Claim 4, Kenwood in view of Beber discloses the device of claim 3, wherein: the planetary gear train has one or more fixed planet gears (fig. 5, num. 41 of Kenwood).
Regarding Claim 5, Kenwood in view of Beber discloses the device of claim 1, wherein: the cutting disc is a spiral cutting disc (see para. 25, lines 1-13 of Kenwood)
Regarding Claim 7, Kenwood in view of Beber discloses the food processor of claim 20, wherein:  30the device fits within the bowl when the lid is on (see fig. 1 of Kenwood).
Regarding Claim 9, Kenwood in view of Beber discloses the device of claim 1, wherein: the first opening is a through opening (see fig. 1-4 of Kenwood).
Regarding Claim 14, Kenwood in view of Beber discloses the device of claim 1, wherein:  20a rotational speed of the cutting disc is less than a rotational speed of the spindle (see para. 26, lines 1-6 of Kenwood).
Regarding Claim 17, Kenwood in view of Beber discloses the device of claim 1, further comprising an output gear (Fig. 5, Num. 20 of Beber) supported for rotation by the second through opening in the body, whereby rotation of the spindle results in rotation of the output gear (See Fig. 5 of Kenwood) (See Para. 30 of Kenwood).  
Regarding Claim 18, Kenwood in view of Beber discloses the device of claim 1, wherein: the body supports a drive gear (Fig. 5, Num. 20 of Kenwood) that cooperates with the first opening for engaging the end of the spindle(fig. 3, num. 43 & 50 of Kenwood), whereby rotation of the drive gear causes rotation of the cutting disc (See Para. 25-30 of Kenwood).  
Regarding Claim 19, Kenwood in view of Beber discloses the device of claim 3, wherein: the body is sealed such that the cutting disc is isolated from the planetary gear train (See Fig. 1, 3 of Kenwood).  
Regarding Claim 20, Kenwood in view of Beber discloses a food processor, comprising: a lid (40 of Kenwood); a bowl (60 of Kenwood); a spindle (43 & 50 of .

Claims 6, 10-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenwood, and further in view of Breville Sous Chef Food Processor, herein referred to as Breville.
Regarding Claim 6, Kenwood in view of Beber discloses the food processor of claim 20.
Kenwood in view of Beber is silent wherein: the bowl has an internal rim and the device rests on the rim.
Breville teaches a bowl having internal rim, for the purpose of reducing fallout of food between the bowl and a device blade, thereby meeting the limitation of the internal rim (See 1:43-2:00 of Youtube video of Breville).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device disclosed by Kenwood in view of Beber with the bowl having an internal rim, as taught by Breville, in order to have provided reduced fallout of food.
Regarding Claim 10, Kenwood in view of Beber discloses the food processor of claim 20.
 Kenwood in view of Beber is silent wherein the spindle passes through the first opening so that a tip of the spindle is stabilized by a bush accessible from an underside of the lid.
Breville teaches a bush accessible from an underside of the lid in an analogous food processor for the purpose of correctly locking the food processor in position (See Page 8, Letter H and Page 9, Paragraph H of Manual of Breville) (See 1:54-2:05 of Youtube video) (See annotated 2:01 of Youtube video below of Breville).

    PNG
    media_image1.png
    550
    951
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device disclosed by Kenwood in view of Beber with a lid comprising a bush, as taught by Breville, in order to have provided improved locking of the food processor.
Regarding Claim 11, Kenwood in view of Beber and Breville discloses the food processor of claim 10, wherein:  i0the bush is supported by a resilient polymer (See 1:54-2:05 of Youtube video of Breville) (See annotated 2:01 of Youtube video below of Breville).
Regarding Claim 13, Kenwood in view of Beber discloses the food processor of claim 20.
Kenwood in view of Beber is silent, wherein: a locating key extends between the body and the bowl.
Breville teaches a locating key in an analogous food processor for the purpose of providing a lock to the bowl, meeting the limitation of the claimed locating key (see annotated 1:54 of Youtube video of Breville below) (see 1:54-2:00 of Youtube video of Breville) (See Page 9, Para. D of Manual of Breville).

    PNG
    media_image2.png
    526
    952
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the device of Kenwood in view of Beber with the locating key, as taught by Breville, in order to provide improved locking to the bowl.
Regarding Claim 15, Kenwood in view of Beber and Breville discloses the food processor of claim 10, wherein: the lid has a feed tube with an insert that aligns with the second opening and 25that cooperates with a safety cut-out mechanism (See 1:54-2:20 of Youtube video of Breville).
Regarding Claim 16, Kenwood in view of Beber and Breville discloses the food processor of claim 15, wherein: the safety cut-out mechanism passes through a handle of the bowl (See 1:54-2:20 of Youtube video of Breville) (See Page 12, Para. 5 of Manual of Breville).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725